Citation Nr: 0211417	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  95-19 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with degenerative arthritis of the 
thoracolumbar spine, to include entitlement to a separate 
compensable rating for arthritis of the thoracic spine.  

(The issues of an increased rating for degenerative arthritis 
of the cervical spine, rated 20 percent disabling, and an 
increased rating for degenerative arthritis of the right 
knee, rated 20 percent disabling, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from March 1946 to May 1947.

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  

The Board is undertaking additional development on the issues 
of an increased rating for degenerative arthritis of the 
cervical spine, rated 20 percent disabling, and an increased 
rating for degenerative arthritis of the right knee, rated 20 
percent disabling, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response and/or the 
representative's response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACTS

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained. 

2.  The veteran's lumbosacral strain with degenerative 
changes is manifested by severe limitation of motion, without 
radicular symptoms. 

3.  The veteran has diffuse arthritis of the thoracic spine 
with moderate to severe limitation of motion but no 
ankylosis.  



CONCLUSION OF LAW

Lumbosacral strain with degenerative arthritis of the 
thoracic and lumbosacral segments of the spine warrants a 40 
percent rating for the lumbosacral component of the 
disability and a separate 10 percent rating for the thoracic 
component of the disability.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5288, 5289, 5291, 5292, 5293, 5295 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this appeal that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  The RO has 
obtained all available medical records pertinent to this 
claim and provided the veteran with a current VA examination 
of the disability at issue.  There is no outstanding evidence 
or information which should be obtained.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA and the implementing regulations. 

II.  Factual Background

In accordance with 38 C.F.R. §§  4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

A February 1948 rating action granted service connection for 
arthritis of the dorsolumbar spine and assigned a 10 percent 
rating.  A November 1977 rating action assigned a 30 percent 
evaluation for "chronic arthritis" which, as noted in a 
December 1986 rating, encompassed the cervical, dorsal, and 
lumbosacral segments of the spine.  The December 1986 rating 
reclassified the ratings as a 20 percent rating for 
lumbosacral strain with arthritis and 10 percent for 
cervicodorsal arthritis but this did not result in a change 
in the combined disability evaluation.  

A December 1997 rating decision increased the 10 percent 
rating for cervicodorsal arthritis to 20 percent, effective 
the date of claim of June 15, 1994.  A May 1999 rating 
decision increased the 20 percent rating for lumbosacral 
strain with arthritis to 40 percent, effective the date of 
claim of June 15, 1994.  A February 2001 rating decision 
reclassified the spinal disorders as a lumbosacral strain 
with arthritis of the thoracic and lumbosacral spinal 
segments, rated as 40 percent disabling, and as arthritis of 
the cervical spine, rated as 20 percent disabling.  

On VA examination in April 1995 the veteran related taking 
medication for low back pain as needed.  He had never had low 
back surgery and complained of an aching discomfort 
exacerbated by forward bending. 

On examination the veteran ambulated slowly but without a 
significant antalgic gait.  There were full range of motion 
of his lumbosacral spine and good lumbar lordosis.  There 
were no palpable muscle spasms in the lumbar spine.  Reflexes 
were 2+ at the knees and 1+ at the ankles.  Sensation to 
pinprick was intact in the lower extremity dermatomes.  The 
diagnosis was degenerative joint disease (DJD) of the 
lumbosacral spine with good range of motion. 

On VA joint examination in August 1997 it was reported that 
the veteran took pain medication and had used a cane for the 
last 2 years.  He was able to dress and undress himself, had 
an ataxic gait, and was able to walk on his toes but was 
unable to walk on his heels or to squat.  Flexion of the 
lumbar spine was to 80 degrees, extension and rotation in 
each direction were to 20 degrees, and lateral bending to the 
right and the left was to 10 degrees.  Straight leg raising 
was to 20 degrees, bilaterally.  Past X-rays revealed DJD of 
the lumbar spine.  The diagnosis was post-traumatic arthritis 
with functional defect.  

On VA examination in October 1997 the diagnoses included 
degenerative osteoarthritis of the lumbosacral spine.  

In November 1997 Dr. Epstein reported that he had treated the 
veteran since 1995 for severe lumbar pain. 

On VA examination in February 1999 the veteran complained of 
pain in the pertinent joints.  He walked with a normal gait.  
He reported using a cane for constant right knee pain.  
Flexion of the veteran's lumbosacral spine was to 10 degrees 
and extension was to 20 degrees but rotation and lateral 
bending were nil.  Straight leg raising was normal and a 
neurological evaluation was within normal limits.  There were 
no muscle spasms.  There were no muscle spasms in the dorsal 
area.  He did not note any specific area of discomfort in the 
dorsal spine area.  

The impressions included multi-level degenerative disc 
disease (DDD) and facet joint osteoarthritis of the lumbar 
spine.  The final diagnoses included osteoarthritis of the 
dorsal and lumbar segments of the spine.  

In December 1999 Dr. Epstein reported that the veteran's 
arthritis caused difficulties in activities of daily living, 
e.g., ambulation and lifting.  There had been considerable 
deterioration of his symptoms since 1995, mostly of bilateral 
knee pain and lumbar pain.  His prognosis was guarded.  

On VA examination in January 2000 the veteran reported that 
he took aspirin for relief of pain.  He complained of 
constant pain in the mid and low back and in these areas he 
had a feeling of stiffness, easy fatigability, weakness, and 
lack of endurance.  There was no radiation of pain but he 
reported having intermittent episodes of numbness in his 
lower extremities.  

On examination the veteran had a normal appearing gait and 
had a normal wear pattern on the soles of his shoes.  On 
comparative circumferential measurements, the right thigh was 
0.5 inches larger and, thus, hypertrophic.  On examination of 
the thoracic spine, thoracolumbar rotation was nil in each 
direction, extension was to 15 degrees, lateral bending in 
each direction was to 10 degrees.  Lateral bending, flexion, 
and extension of the lumbosacral spine were to 10 degrees.  A 
neurological evaluation was within normal limits and no 
paraspinal muscle spasm was noted.  X-rays revealed diffuse 
degenerative disease in the thoracolumbar segments of the 
spine, and degeneration of the L1-2 disc space.  The 
diagnoses were arthritis of the thoracic spine and 
lumbosacral spine.  

Dr. Epstein reported in April 2001 that the veteran had been 
treated for chronic pain in his lumbar spine.  His 
disseminated severe osteoarthritis of the spine and 
extremities caused significant difficulty with the activities 
of daily living that required ambulating, standing for long 
periods, and lifting.  There had been a steady deterioration 
in his condition and he had significant pain in his lumbar 
spine.  His prognosis was guarded.  

On VA examination in February 2002 the veteran reported that 
his pain was becoming worse in his lumbar spine, such that he 
sometimes had to take pain pills and it interfered with his 
activities of daily living.  On examination the veteran had 
tenderness of the lumbar and paralumbar areas but no muscle 
atrophy or fasciculation.  Straight leg raising revealed 
exaggeration of low back pain at 45 degrees but no radiation 
of pain into the legs.  Flexion was to 80 degrees, extension 
was to zero degrees, and lateral bending in each direction 
was to 15 degrees.  

X-rays revealed multi-level DDD of the entire lumbar spine 
but most severely effecting the L1-2 level as well as 
extensive spondylosis deformans and facet arthropathy of the 
lower lumbar spine.  There were osteopenia and multi-level 
DDD and diffuse idiopathic skeletal hyperostosis of the 
thoracic spine.  The diagnoses included severe osteoarthritis 
of the thoracolumbar spine.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001). 

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  The evaluation of the 
same disability under various diagnoses is to be avoided. 38 
C.F.R. § 4.14 (2001).

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003 (2001). 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Lumbosacral Spine

A maximum 40 percent evaluation is warranted for severe 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a, DC 
5292 (2001).  A maximum 40 percent rating is warranted for a 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2001).  

A 40 percent evaluation is also warranted for favorable 
ankylosis of the lumbar spine, and a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5289 (2001). 

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome (IVDS) with recurring attacks.  
A 40 percent evaluation is warranted for severe IVDS with 
recurring attacks and with intermittent relief.  A 60 percent 
evaluation is warranted for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2001).  

Paralysis of the sciatic nerve warrants an 80 percent 
evaluation if it is complete; with complete paralysis of the 
sciatic nerve, the foot dangles and drops, no active movement 
of the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  Incomplete paralysis 
of the sciatic nerve warrants a 60 percent evaluation if it 
is severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, DC 8520.  

The veteran is already receiving the maximum evaluation 
authorized under DC  5292 and DC 5295.  He has substantial 
remaining useful motion of the lumbosacral spine; therefore, 
a higher evaluation is not warranted under DC 5289. While 
there is evidence of DDD of the lumbosacral spine and the 
veteran has reported radicular complaints, the objective 
medical evidence shows no sciatic nerve impairment in either 
lower extremity.  Therefore, the disability does not warrant 
a higher evaluation under DC 5293, and does not meet the 
criteria for even a compensable evaluation under DC 8520.

Accordingly, an increased rating for lumbosacral strain with 
arthritis of the lumbar spine is not warranted.  

Thoracic Spine

Limitation of motion of the dorsal (thoracic) spine warrants 
a noncompensable evaluation if it is slight or a 10 percent 
evaluation if it is moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.

Ankylosis of the dorsal spine warrants a 20 percent 
evaluation if it is favorable or a 30 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5288.

In rating ankylosis and limited motion of the spine, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a.   

The record contains ample evidence of diffuse arthritis of 
the thoracic spine which, thus, affects more than just the 
first or last vertebrae of that spinal segment.  Moreover, 
there is also evidence of limitation of motion of the 
thoracic spine due to arthritis which, in the judgment of the 
Board is at least moderate.  Accordingly, a separate 
compensable rating of 10 percent is warranted.  The veteran 
has remaining useful motion of the thoracic spine.  
Therefore, a separate evaluation in excess of 10 percent is 
not warranted.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for disability of the thoracic or lumbosacral 
spine.  In addition, the manifestations of the disabilities 
are those contemplated by the schedular criteria.  In sum 
there is no indication in the record that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned evaluations.  
Therefore, the Board has concluded that referral of the case 
for extra-schedular consideration is not warranted. 


ORDER

The Board having determined that a 40 percent rating is 
warranted lumbosacral strain with degenerative arthritis of 
the lumbar spine and a separate 10 percent rating is 
warranted for degenerative arthritis of the thoracic spine, 
the appeal is granted to this extent and subject to the 
criteria governing the award of VA monetary benefits.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

